ORDER

PER CURIAM
Darrell Bolden appeals the trial court’s judgment and sentence after a jury convicted him of multiple counts of robbery and armed criminal action.
We have reviewed the briefs of the parties and the record on appeal and find no *822error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).